DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “wherein the a question-and-answer” should be changed to “wherein the question-and-answer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.  (US 2017/0109355) in view of Oh et al. (US 2021/0326675).
Claim 1
Li teaches a method of using a dialogue computer, comprising: 
receiving a query from a user (342 of Fig. 6); 
providing the query to an input layer of a neural network (embedding layer 302); 
injecting one or more triples of a knowledge graph into a plurality of nodes of an output layer of the neural network (See triples [0026]; See knowledge graph 314 being injected into the output of the neural network 316. [0037], For instance, in a knowledge graph, each candidate subject represents a node and the relations represent edges connected to the candidate subject. Again, it is assured that the correct relation is within candidate relations, or formally r ε {tilde over (R)}. Then, a relation ranking system may be trained to score relations in {tilde over (R)}, where higher score indicates larger possibility to be the correct relation. [0051] In embodiments, each relation r in a KG is represented as a k-dimensional continuous vector E(r) 314. For each question q, the linear projection layer 307 projects the long vector 306 into a k-dimensional question vector E(q) 308 so that question vector E(q) 308 and the relation vector E(r) 314 have the same dimension. In embodiments, a dot product 316 between a relation vector E(r) 314 and the question vector E(q) 308 is performed to get a ranking score. [0066], In embodiments, the KG includes data in the format of N-Triples RDF and each RDF triple has the form (subject, relation, object).).; and 
determining an answer to the query based on the output layer (See ranking in Fig. 5; See [0051], In embodiments, a dot product 316 between a relation vector E(r) 314 and the question vector E(q) 308 is performed to get a ranking score. [0038] Finally, another module applies a simple and heuristic joint disambiguation based on both the candidate subjects and the relation ranking scores, which produces the final prediction of the system. See also [0059]).
	Still Li may not explicitly detail the output layer of the neural network.
	The analogous art Oh is directed toward a prescribed operation between the updated question vector output from first layer 408 and the vector of answer candidate 392 output from encoder 404, and for outputting probabilities of the answer candidate belonging to a correct answer class([0063]). Oh teaches injecting answer candidate vector into the output layer of the neural network (Fig. 7; Fig. 10 and [0096] In response to this input, CNN 532 outputs answer candidate vector 534 and applies it to an input of output layer 410.  Oh further teaches updating a vector q before injecting the vector to the output layer 410 of Fig. 7.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate injection of answer candidate vector in the output layer of the neural network as taught by Oh with the method for human inspired simple question answering of Li, because doing so would have provided a prescribed operation between the updated question vector output from first layer 408 and the vector of answer candidate 392 output from encoder 404, and for outputting probabilities of the answer candidate belonging to a correct answer class ([0063] of Oh)
Claim 2
The combination teaches the method of claim 1, wherein at least one of the input layer, the output layer, or a third layer of the neural network comprises evaluation of the query using a question-and- answer pair feature set, wherein the a question-and-answer pair feature set is structured data ([0089]of Li, It shall be noted that while this section mention one example data source, namely Freebase, the present disclosure may be used on other knowledge graphs. For example, if the Freebase knowledge graph was replaced with a different language knowledge graph (such as, a Chinese language knowledge graph), and trained with question/answer pairs in that language, the resulting system would be able to answer questions in that language as well.).  
Claim 3
The combination teaches the method of claim 2, further comprising determining the question-and- answer pair feature set from a plurality of unstructured data ([0089]of Li, It shall be noted that while this section mention one example data source, namely Freebase, the present disclosure may be used on other knowledge graphs. For example, if the Freebase knowledge graph was replaced with a different language knowledge graph (such as, a Chinese language knowledge graph), and trained with question/answer pairs in that language, the resulting system would be able to answer questions in that language as well.).  
Claim 4
The combination teaches the method of claim 3, wherein the plurality of unstructured data comprises at least one of electronic mail data, online forum data, question and answer data, image data, or metadata ([0089]of Li, It shall be noted that while this section mention one example data source, namely Freebase, the present disclosure may be used on other knowledge graphs. For example, if the Freebase knowledge graph was replaced with a different language knowledge graph (such as, a Chinese language knowledge graph), and trained with question/answer pairs in that language, the resulting system would be able to answer questions in that language as well. See also 394 of Fig. 7 of Oh).  
Claim 5
The combination teaches the method of claim 1, wherein injecting the one or more triples alters a calculation of respective activation functions of at least some of the plurality of nodes of the output layer (Oh further teaches updating a vector q before injecting the vector to the output layer 410 of Fig. 7. See also [0077] of Oh).  
Claim 6
The combination teaches the method of claim 1, wherein each of the one or more triples comprise a unique combination of a subject element, a relationship element, and an object element, wherein the subject element is associated with a subject of a sentence, the relationship element is associated with a predicate of the sentence, and the object element is associated with an object of the sentence ([0034] of Li, In embodiments, an externally built Knowledge Graph κ is utilized, which organizes knowledge in the form of subject-relation-object triples (s, r, o),).  
Claim 7
The combination teaches the method of claim 1, wherein determining the answer further comprises: selecting an output node from among the plurality of nodes having a highest probability value of a probability distribution; and determining the answer based on the selected output node ([0044] of Oh,  A prescribed calculation is made between the eventually obtained question and each answer candidate, and a score (typically a probability) indicating whether or not the answer candidate is a correct answer to question 170 is output. Typically, this process is a classification problem into two classes, that is, a “correct answer class” and a “wrong answer class” and the probability that each answer candidate belongs to each class is output as the score. Answer candidates are sorted in a descending order of the scores and the answer candidate at the top is output as the final answer to the HOW-question.).
Claims 8-14
These claims recite substantially the same limitations as those provided in claims 1-7 above, and therefore they are rejected for the same reasons.
Claims 15
This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Claims 16
This claim recites substantially the same limitations as those provided in claim 2 above, and therefore it is rejected for the same reasons.
Claims 17
This claim recites substantially the same limitations as those provided in claims 3 and 4 above, and therefore it is rejected for the same reasons.
Claims 18
This claim recites substantially the same limitations as those provided in claim 5 above, and therefore it is rejected for the same reasons.
Claims 19
This claim recites substantially the same limitations as those provided in claim 6 above, and therefore it is rejected for the same reasons.
Claims 20
This claim recites substantially the same limitations as those provided in claim 7 above, and therefore it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690. The examiner can normally be reached Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654